

115 HR 1435 IH: Exchange Inclusion for a Healthy America Act of 2017
U.S. House of Representatives
2017-03-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1435IN THE HOUSE OF REPRESENTATIVESMarch 8, 2017Mr. Gutiérrez introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Patient Protection and Affordable Care Act to remove citizenship and immigration
			 barriers to access the Exchanges under such Act.
	
 1.Short titleThis Act may be cited as the Exchange Inclusion for a Healthy America Act of 2017. 2.Removing citizenship and immigration barriers to access to affordable health care under the ACA (a)In general (1)Premium tax creditsSection 36B of the Internal Revenue Code of 1986 is amended—
 (A)in subsection (c)(1)(B)— (i)by amending the subparagraph heading to read as follows: Special rule for certain individuals ineligible for medicaid due to status; and
 (ii)in clause (ii), by striking lawfully present in the United States, but and inserting who; and (B)by striking subsection (e).
 (2)Cost-sharing reductionsSection 1402 of the Patient Protection and Affordable Care Act (42 U.S.C. 18071) is amended by striking subsection (e).
 (3)Preexisting condition insurance planSection 1101(d) of the Patient Protection and Affordable Care Act (42 U.S.C. 18001(d)) is amended by striking paragraph (1) and redesignating paragraphs (2) and (3) as paragraphs (1) and (2), respectively.
 (4)Basic health program eligibilitySection 1331(e)(1)(B) of the Patient Protection and Affordable Care Act (42 U.S.C. 18051(e)(1)(B)) is amended by striking lawfully present in the United States,.
 (5)Restrictions on federal paymentsSection 1412 of the Patient Protection and Affordable Care Act (42 U.S.C. 18082) is amended by striking subsection (d).
 (6)Requirement to maintain minimum essential coverageSubsection (d) of section 5000A of the Internal Revenue Code of 1986 is amended by striking paragraph (3) and by redesignating paragraph (4) as paragraph (3).
				(b)Conforming amendments
 (1)Establishment of programSection 1411(a) of the Patient Protection and Affordable Care Act (42 U.S.C. 18081(a)) is amended by striking paragraph (1) and redesignating paragraphs (2), (3), and (4) as paragraphs (1), (2), and (3), respectively.
 (2)Qualified individualsSection 1312(f) of the Patient Protection and Affordable Care Act (42 U.S.C. 18032(f)) is amended— (A)in the subsection heading, by striking the semicolon and all that follows through residents; and
 (B)by striking paragraph (3). (c)Rule of constructionNothing in this Act shall be construed as affecting the application of paragraph (a)(3) of section 155.305 of title 45, Code of Federal Regulations (relating to residency requirements for eligibility for enrollment in the Exchanges), or of paragraph (f)(4) of such section (relating to tax filing requirements for advance payments of the premium tax credit) or any successor to either such paragraph.
 (d)Effective dateThe amendments made by this section shall apply to years, plan years, and taxable years, as applicable, beginning after December 31, 2017.
			3.Treatment of individuals granted deferred action
 (a)In generalFor purposes of eligibility under any of the provisions referred to in subsection (c), notwithstanding paragraph (8) of section 152.2 of title 45, Code of Federal Regulations, individuals described in subsection (b) shall be considered lawfully present in the United States.
 (b)Individuals describedFor purposes of subsection (a), the individuals described in this subsection are the following: (1)An individual with deferred action under the Department of Homeland Security’s deferred action for childhood arrivals process, as described in the Secretary of Homeland Security’s June 15, 2012, memorandum.
 (2)An individual with deferred action under the Department of Homeland Security’s deferred action process for expanded deferred action for childhood arrivals and parents of United States citizens and lawful permanent residents, as described in the Secretary of Homeland Security’s November 20, 2014, memorandum.
 (c)Provisions describedFor purposes of subsection (a), the provisions described in this subsection are the following: (1)Exchange eligibilitySection 1311 of the Patient Protection and Affordable Care Act (42 U.S.C. 18031).
 (2)Reduced cost-sharing eligibilitySection 1402 of the Patient Protection and Affordable Care Act (42 U.S.C. 18071). (3)Premium subsidy eligibilitySection 36B of the Internal Revenue Code of 1986.
				